In a negligence action to recover damages for personal injuries, etc., defendant appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Kings County, entered April 27, 1973, as is in favor of plaintiff Helen Rice, upon a jury verdict of $180,000. Judgment reversed insofar as appealed from, on the law, and, as to plaintiff Helen Rice against defendant, action severed and new trial granted upon the issue of damages only, with costs to abide the event, unless, within 30 days after entry of the order to be made hereon, said plaintiff shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict to $80,000 and to the entry of an amended judgment accordingly, in which event the judgment, as so reduced and amended, is affirmed, without costs. This court has considered the questions of fact and has determined that it would not grant a new trial upon those -questions. In our opinion the verdict was excessive to the extent indicated herein. Gulotta, P. J., Hopkins and Latham, JJ., concur; Martuscello, J., concurs, except as to the amount to which the verdict should be reduced and votes for a reduction to $100,000.